UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7019



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

DONAVON RAY NICHOLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-21, CA-96-41-3)


Submitted:   January 9, 1996              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Donavon Ray Nichols, Appellant Pro Se.     Paul Thomas Farrell,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 28 U.S.C. § 2255 (1994), as amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss on the reasoning of the district court.

United States v. Nichols, Nos. CR-94-21; CA-96-41-3 (S.D.W. Va. May

20, 1996). We deny Appellant's motion for appointment of counsel

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                2